DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4,673,084) in view of Eull (US 5,615,767).
Regarding claim 12, Hubbard teaches method for storing protective wear, comprising: holding a plurality of protective wear 14 in place along an interior retention mechanism 24 (Fig. 3), wherein: the interior retention mechanism includes a plurality of folding flaps 46, 52, 54, 56, 58 disposed along a length of the interior retention mechanism (Fig. 3); and the plurality of protective wear wrap around the plurality of folding flaps (Fig. 2); and placing the interior retention mechanism completely in an exterior box having a top, a bottom and four sidewalls (Figs. 1-2), wherein the folding flaps provide rigidity for the exterior box; and the exterior box includes a detachable area 20 to allow accessing one or more of the protective wear (Fig. 1).  Hubbard does not teach the protective wear is protective eyewear, teaching surgical masks.  
Regarding claim 13, Hubbard teaches protective eyewear glasses wrap around the interior retention mechanism on at least two sides of the interior retention mechanism (the top and lower sides of at least panel 46 of the interior retention mechanism; Fig. 2).
Regarding claim 19, Hubbard does not teach any particular number of masks, just describing them as a stack.  It would have been obvious to one having ordinary skill in the art to make a desirable count of masks in the stack, such as 24 or more, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPO 8.  In the instant case stacking more masks would be obvious to provide more masks.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4,673,084) in view of Eull (US 5,615,767) as applied to claim 12 above, and further in view of Weinmann (US 2005/0263575 A1).  Hubbard does not teach an outer enclosure.  Weinmann teaches an analogous dispenser 1 (Fig. 1) and teaches providing an outer enclosure 2 having mounting holes (0034) for holding a dispenser so that the dispenser may be adapted in appearance to a location where it is used (0011) as well as allowing an empty dispenser to be easily replaced on location (0012), as the wall mounting would not have to be undone.  It would .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4,673,084) in view of Eull (US 5,615,767) as applied to claims 1 and 12 above, and further in view of McGowan (US 2007/0152028 A1).  Hubbard does not teach an opening.  McGowan teaches an analogous dispenser and teaches providing an opening 120 (0021; Fig. 1) in a sidewall of the dispenser to allow a user to easily determine the number of remaining packages in the carton without opening the carton (0031).  It would have been obvious to one of ordinary skill in the art to modify the structure of Hubbard with a viewing feature as taught by McGowan for that purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 of U.S. Patent No. U.S. Patent No. 10,179,671 in view of McGowan (US 2007/0152028 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent contains most limitations .
Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 10,179,671 in view of McGowan (US 2007/0152028 A1) in view of Flower (US 4,405,044). Claim 10 of US 10,179,671 recites all claim limitations except that the window is located on the second length, leaving the location unspecified, and a spacer. McGowan teaches an analogous dispenser and teaches providing a spacer 40 in proximity to the bottom 70, the spacer having a access gap 48 (Fig. 1) that corresponds to a dispensing shape 106 to allow a user to better grip an article being removed (0030).  It would have been obvious to one of ordinary skill in the art to modify the dispensing structure the US Patent with recesses and a spacer as taught by McGowan for that purpose.  Flower teaches an analogous dispensing carton and teaches putting viewing windows along a corner wall so that contents can be inspected from many angles, and it would have been obvious to one of ordinary skill in the art to place the viewing window in a corner wall for that purpose.
Claims 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 respectively of U.S. Patent No. 10,179,671 in view of McGowan (US 2007/0152028 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent contain all limitations of the claims in the current application, either recited directly or using synonyms.  Claims 12-20 are method claims while the claims of the US Patent are product claims, however product claims of the US Patent render the method obvious because the method steps include providing the structure recited by the US Patent and steps that are recited as intended use language in the claims of US Patent 10,179,671.  McGowan teaches an analogous dispenser and teaches providing a spacer 40 in proximity to the bottom 70, the spacer having a access gap 48 (Fig. 1) that corresponds to a dispensing shape 106 to allow a user to better grip an article being removed (0030).  It would have been obvious to one of ordinary skill in the art to modify the dispensing structure of the US Patent with recesses and a spacer as taught by McGowan for that purpose.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 12, filed 08/24/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 USC 103 and 35 USC 112 have been withdrawn.  The rejections over Wang (US 5,370,220) in view of Young (US 2012/0012502 A1) are withdrawn.
Applicant's arguments filed 08/24/2021 with respect to the rejections of claims 13-20 under 35 USC 103 over Hubbard (US 4,673,084) in view of Eull (US 5,615,767) and others have been fully considered but they are not persuasive.  Applicant argues that Hubbard does not .
The obviousness type double patenting rejections are made in view of additional references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734